IN THE SUPREME COURT OF THE STATE OF DELAWARE


SABRI CAULK,                                  §
                                              §      No. 567, 2015
         Defendant Below,                     §
         Appellant,                           §
                                              §      Court Below:
                 v.                           §
                                              §      Superior Court of the
STATE OF DELAWARE,                            §      State of Delaware
                                              §
                                              §      Cr. I.D. No. 1501006974
         Plaintiff Below,                     §
         Appellee.                            §

                                     Submitted: June 8, 2016
                                      Decided: June 9, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                            ORDER


         This 9th day of June 2016, the Court, having considered this matter on the briefs of

the parties, has concluded that the same should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its Order of September 14, 2015.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice




1
    The Sentence Order, dated October 13, 2015, is also hereby affirmed.